DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180274923 to Ikehashi.
Regarding Claim 1, Ikehashi discloses a sensor (Figs. 1 and 19, gyro sensor 100; ¶¶ [0029]-[0042]), comprising: a movable member including a first electrode and a second electrode and being capable of vibrating, the vibration of the movable member including a first component and a second component, the first component being along a first direction, the 
Regarding Claim 2, Ikehashi discloses the controller is configured to repeatedly perform the first operation (¶¶ [0090]-[0091]).
Regarding Claim 3, Ikehashi discloses a direction of a displacement of the movable member when the first voltage changes crosses a direction of the displacement of the movable member when the second voltage changes (Figs. 1 and 19, Vx direction crossing Vy direction; ¶¶ [0029]-[0042], [0140]-[0148]).
Regarding Claim 9, Ikehashi discloses the control device includes: a first detector detecting a first amplitude of the first component (Figs. 1 and 19, amplitude detection circuit 120 with monitor mechanism 115 for x component; ¶¶ [0029]-[0042], [0140]-[0148]), and a second detector detecting a second amplitude of the second component (Figs. 1 and 19, amplitude detection circuit 120 with detection mechanism 116 for y component; ¶¶ [0029]-[0042], [0140]-[0148]), and the controller acquires the first component from the first detector and acquires the second component from the second detector (Figs. 1 and 19, amplitude detection circuit 120 with detection mechanisms 115 116 for x and y components; ¶¶ [0029]-[0042], [0140]-[0148]).
Regarding Claim 16, Ikehashi discloses the first component includes a component of a Coriolis force based on a rotational angular velocity acting on the movable member, and the second component includes a component of the Coriolis force (Figs. 1 and 19, movable body 111 moving in x and y directions due to a Coriolis force acting on the movable body; ¶¶ [0025]-[0042], [0140]-[0148]).
Regarding Claim 17, Ikehashi discloses the controller is configured to output, based on the first component and the second component, a signal corresponding to a rotation angle of the movable member (Figs. 1 and 19, rotation angle acquisition circuit 140; ¶¶ [0029]-[0042]).
Claim 18, Ikehashi discloses a support member, the support member supporting the movable member and being deformable (Figs. 1 and 19, spring mechanism 112; ¶¶ [0029]-[0042]).
Regarding Claim 19, Ikehashi discloses the absolute value of the difference between the first time constant and the second time constant changes due to a temperature change, and the controller corrects the change of the absolute value due to the temperature change (Figs. 1 and 19, adjustment signal generation circuit 130 adjusting Rx, Ry, Vx and/or Vy to adjust damping coefficient b and damping time constant; ¶¶ [0140]-[0148]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi as applied to claim 1 above, and further in view of US 20150341018 to Hatori.
Regarding Claim 10, Ikehashi discloses the sensor according to claim 1, and further discloses the controller causes the movable member to vibrate by applying a first voltage between the first electrode and the first counter electrode and applying a second voltage 
Regarding Claim 11, Ikehashi discloses the sensor according to claim 1, and further discloses a first drive counter electrode, the movable member includes a first drive electrode, the first drive counter electrode opposes the first drive electrode, the controller causes the movable member to vibrate by applying a first voltage between the first drive electrode and the first drive counter electrode (Figs. 1-2 drive and monitor mechanism 115 with electrode portion 115a and electrode portion 115b; ¶¶ [0029]-[0042]). However, Ikehashi is silent regarding the voltages being alternating current voltages. Hatori discloses the voltage being an alternating current voltage (Figs. 1 and 6, bias power source 3; ¶¶ [0042]-[0052], [0111]-[0113]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Ikehashi by providing the voltage being an alternating current voltage as in Hatori in order to provide for a well-known alternative voltage source for driving oscillators.
Regarding Claim 13, Ikehashi discloses the controller causes the movable member to vibrate along an axis direction, and the controller is configured to rotate the axis direction (Figs. 1 and 19, rotation angle acquisition circuit 140 and adjustment mechanism 117; ¶¶ [0029]-[0042]).
Regarding Claim 14, Ikehashi discloses the sensor according to claim 1. However, Ikehashi does not disclose a first adder, the first end portion being electrically connected to the 
Regarding Claim 15, Hatori discloses a second adder, the second end portion being electrically connected to the control device via the second adder (Figs. 1 and 6, adder; ¶¶ [0111]-[0123]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi, in view  of US 20160320187 to Higuchi.
Regarding Claim 20, Ikehashi discloses a sensor (Figs. 1 and 19, gyro sensor 100; ¶¶ [0029]-[0042]), comprising: a movable member including a first electrode and a second electrode and being capable of vibrating, the vibration of the movable member including a first component and a second component, the first component being along a first direction, the second component being along a second direction crossing the first direction (Figs. 1 and 19, movable body 111 with electrodes facing counter electrodes Cx1, Cx2, Cy1 and Cy2 moving in x and y directions; ¶¶ [0029]-[0042], [0140]-[0148]); a first counter electrode opposing the first electrode (Figs. 1 and 19, electrodes facing counter electrodes Cx1, Cx2; ¶¶ [0029]-[0042], [0140]-[0148]); a second counter electrode opposing the second electrode (Figs. 1 and 19, electrodes facing counter electrodes Cy1 and Cy2; ¶¶ [0029]-[0042], [0140]-[0148]); a first resistance including a first end portion and a first other end portion (Figs. 1 and 19, resistor Rx connected to counter electrodes Cx1, Cx2; ¶¶ [0029]-[0042], [0140]-[0148]); a second resistance including a second end portion and a second other end portion(Figs. 1 and 19, resistor Ry connected to counter electrodes Cy1 and Cy2; ¶¶ [0029]-[0042], [0140]-[0148]); and 
However, although Ikehashi discloses performing the first operation on the basis of temperature (¶ [0080], e.g.), Ikehashi does not explicitly disclose a temperature sensor; and the controller configured to perform at least a first operation based on a detected value detected by the temperature sensor. Higuchi discloses a temperature sensor (Figs. 14-16, voltage output circuit/ temperature sensor 150; ¶¶ [0162]-[0171]); and the controller configured to perform at least a first operation based on a detected value detected by the temperature sensor (Figs. 14-16, controller 140 operation on basis of temperature sensor 150; ¶¶ [0162]-[0171]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Ikehashi by providing a temperature sensor; and the controller configured to perform at least a first operation based on a detected value detected by the temperature sensor as in Higuchi in order to provide for greater accuracy.

Allowable Subject Matter
Claims 4-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852